EXHIBIT Mr. Greg WhiteNovember 13, 2009 Subject: Employment Agreement Dear Greg, This agreement (the "Agreement") is made and entered into effective as of the date hereof, by and between ANADIGICS, Inc., a Delaware corporation (the "Corporation") and Greg White, an executive employee of the Corporation. In order for the Corporation to attract and retain as executives and officers the most capable persons available, the Corporation and you do hereby agree as follows: 1. The term of your employment under this Agreement shall commence on October 12,2009 and terminate on December 31,2011 (the "Termination Date"). Employment with thecorporation may be terminated at any time with or without cause or notice by you or the Corporation. No person is authorized to provide any employee with an employment contract or special arrangement concerning terms or conditions of employment unless the contract or arrangement is in writing and signed by the Chief Executive Officer of the Corporation. 2. In addition to the provisions set forth in this document, your employment will be governed by the policies and procedures outlined in the Employee Handbook, as amended from time to time. 3. (a) In the event of a "Change in Control" (as defined in Annex A hereto) which results, within six months following the Change in Control, in either the involuntary termination without Cause of your employment with the Corporation or your voluntary resignation from the Corporation due to a material reduction in responsibilities and duties associated with your position, or material reduction in compensation (base salary, plus bonus at target) without your prior express written consent, the Corporation agrees that following such termination you shall receive; subject to the notice requirement and the Corporation's cure right set forth below, (w) an amount equal to (i) six months of base salary (payable in equal bi-weekly installments) and payment of the semi-annual bonus at 100% of target (paid at the Corporation's regular scheduled semi-annual bonus payment date); (ii) up to an additional six months of base salary (payable in equal bi-weekly installments during the Post-Employment Period (as defined below) solely during any portion of the Post-Employment period that you remain unemployed) and payment of the semi -annual bonus at 100% of target (paid at the Corporation's first regularly scheduled semi-annual bonus payment date following the Post-Employment Period solely if you remain unemployed during the Post-Employment Period); and (iii) payment of the semi-annual bonus for the period during which termination occurs (at 100% of target) prorated for the number of complete months worked in that period; provided that no such payments under clauses (i)-(iii) above shall be made prior to the 60th day following the date of termination under this Agreement; (x) continuation of all current medical and dental insurance benefits until the first to occur of one year from the date of termination of employment under this Agreement or the commencement of employment at another employer offering similar benefits; (y) executive outplacement services for up to six months; and (z) immediate vesting of all stock options and shares of restricted stock previously or hereafter granted under any stock or stock option plan of the Corporation, to the extent such stock options or shares of restricted stock have been earned (if performance based) and not vested as of such date; any such options shall continue to be exercisable for six (6) months following the date of involuntary or voluntary termination of employment under this Agreement as described above, but not beyond the original term of the option. It shall be a condition precedent to your right to voluntarily terminate your employment pursuant to this Section 3(a) that you shall first have given the Corporation written notice that an event or condition set forth herein has occurred within ninety (90) days after such occurrence, and any failure to give such written notice within such period will result in a waiver by you of your right to terminate as a result of such event or condition. If a period of thirty (30) days from the giving of such written notice elapses without the Corporation having effectively cured or remedied such event or condition during such 30-day period, you will have the right to voluntarily resign from the Corporation, provided that the termination of your employment due to such event or condition must occur not later than six months following the Change in Control. The "Post-Employment Period" is the period commencing on the 6 month anniversary of the date of termination of employment and ending on the 12 month anniversary of the date of termination of employment. (b)In the event your employment with the Corporation is terminated without "Cause" (as defined below) at any time by the Corporation prior to the Termination Date, the Corporation agrees that following such Termination, you shall receive the benefits set forth in clauses (x), (y) and (z) in Section 3(a) above. (c)For purposes of this Section 3: "Cause" shall mean (w) unauthorized use or disclosure of confidential information of the Corporation in violation of Section 4(c) hereof; (x) conviction of, or a plea of "guilty" or "no contest" to, a felony under the laws of the United States of America or any state thereof; (y) embezzlement or misappropriation of the assets of the Corporation; or (z) misconduct or gross negligence in the performance of duties assigned to you under this Agreement. Payment of any compensation and benefits under Section 3 of this Agreement is contingent upon your execution (and no revocation)of the ANADIGICS standard Separation and Release Agreement between the Corporation and you which shall be executed and delivered to the Corporation on or before the date that is 50 days following the date of termination of employment. 4. (a) During your employment with the Corporation, you may not perform any work for any company that competes with us in the manufacture and sales of RF integrated circuits in the wireless, cable and broadband, or fiber optics markets, whether directly or indirectly. This includes any business set up on your own or by you with others. You must disclose any intention to engage in any form of business activity outside your activities with the Corporation to the Chief Executive Officer, which must be approved in writing prior to commencement of those activities. (b)For a period of twelve (12) months after termination of your employment with the Corporation, you agree not to hire, solicit to hire, or be involved in the solicitation of any employees of the Corporation or any of its subsidiaries. (c)During and after your employment with the Corporation you are required to protect the confidentiality of information you use or become party to. You may not disclose confidential information to any unauthorized third party. This includes but is not limited to information related to technology, intellectual property, strategic business plans, transformation initiatives, suppliers, and clients.
